955 F.2d 764
293 U.S.App.D.C. 436
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES DEPARTMENT OF DEFENSE, DEFENSE MAPPING AGENCY,LOUISVILLE, KENTUCKY, Petitioner,v.FEDERAL LABOR RELATIONS AUTHORITY, Respondent.
No. 91-1330.
United States Court of Appeals, District of Columbia Circuit.
Feb. 28, 1992.

Before WALD, STEPHEN F. WILLIAMS and D.H. GINSBURG, Circuit Judges.

ORDER
PER CURIAM

1
Upon consideration of petitioner's motion for summary disposition and respondent's motion for remand, it is


2
ORDERED that the decision and order on negotiability issues dated March 15, 1991 be vacated to the extent that the Federal Labor Relations Authority held Proposal 2 to be negotiable.   The case is hereby remanded for further proceedings consistent with United States Dep't of the Navy, Naval Aviation Depot, Cherry Point, North Carolina v. FLRA, No. 90-1123 (D.C.Cir. Jan. 14, 1992).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.